--------------------------------------------------------------------------------

EXHIBIT 10.192
 
 
AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT  (this “Agreement”) is executed as of January 24, 2008
by Verso Technologies Canada Inc. (“Verso Canada”), Verso Technologies, Inc., a
Minnesota corporation (the “Company”) and delivered to Laurus Master Fund, Ltd.,
a Cayman Islands company (“Laurus”).  Except as otherwise defined herein, terms
used herein and defined in the Security Agreement (as defined below) shall be
used herein as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Company, certain Subsidiaries of the Company and Laurus have
entered into a Security Agreement, dated as of September 20, 2006 (as amended,
modified or supplemented from time to time, the “Security Agreement”), providing
for the issuance of the Notes and the Warrant and the execution of the Ancillary
Agreement referred to in the Security Agreement;
 
WHEREAS, Laurus has assigned all of its rights, title and interest in and to a
portion of the Loans made pursuant to the Tranche A Note to Valens U.S. SPV I,
LLC and Valens Offshore SPV II, Corp. (together, “Valens”) pursuant to that
certain Assignment of Loans, Liens and Documents dated as of December 21, 2007
hereof among Laurus and Valens;
 
WHEREAS, Verso Canada is a direct or indirect Subsidiary of the Company and
desires, or is required pursuant to the provisions of the Security Agreement, to
become a guarantor pursuant to a Guaranty in favor of Laurus and Valens
(“Creditor Parties”) dated as of the date hereof and a grantor pursuant to
Hypothecations of Movables in favor of each Creditor Party dated as of the date
hereof;
 
WHEREAS, the Company desires, or is required pursuant to the provisions of the
Security Agreement, to pledge all of its equity interests in Verso Canada as
collateral for the Obligations (as defined in the Stock Pledge Agreement dated
as of September 20, 2006 between the Company and Laurus (the “Pledge
Agreement”)) pursuant to the terms of the Pledge Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accru­ing
to Valens Canada, the receipt and sufficiency of which are hereby acknowledged,
Verso Canada hereby makes the following representations and warranties to Laurus
and hereby covenants and agrees with Laurus, its successors and assigns, as
follows:
 
NOW, THEREFORE, Verso Canada agrees as follows:
 
1.     Schedule A to the Stock Pledge Agreement is hereby amended by
supplementing such Schedule with the information for Verso Canada contained on
Schedule A attached hereto as Annex I.
 

--------------------------------------------------------------------------------


 
2.     This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforce­able by each of the parties hereto and its successors and
permitted assigns, provided, however, Verso Canada may not assign any of its
rights, obligations or interest hereunder or under the Security Agreement or any
Ancillary Agreement without the prior written consent of Laurus or as otherwise
permitted by the Security Agreement or any Ancillary Agreement.  THIS AGREEMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provi­sion shall be deemed to
be sever­able from the other provi­sions of this Agreement which shall remain
binding on all parties hereto.
 
3.     From and after the execution and delivery hereof by the parties hereto,
this Agreement shall constitute an “Ancillary Agreement” for all purposes of the
Security Agreement and the Ancillary Agreements.
 
4.     The effective date of this Agreement is January __, 2008.
 


 
[Signatures appear on the following pages.]
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Verso Canada has caused this Agreement to be duly executed
as of the date first above written.
 

 

      VERSO TECHNOLOGIES CANADA, INC.                                 By: /s/
Martin D. Kidder           Name: Martin D. Kidder           Title:   President  
                        Accepted and Acknowledged by:                     LAURUS
MASTER FUND, LTD.                                 By:           Name:          
Title:                                  
VALENS U.S. SPV I, LLC
                                By:           Name:           Title:            
                     
VALENS OFFSHORE SPV II, CORP.
                                By:           Name:           Title:            
                     
VERSO TECHNOLOGIES, INC.
                                By: /s/ Martin D. Kidder         Name:  Martin
D. Kidder         Title: Chief Financial Officer                                
TELEMATE.NET SOFTWARE, INC.
                                By: /s/ Martin D. Kidder         Name: Martin D.
Kidder         Title: President        

 
 
[Signatures continue on the following page.]
3

--------------------------------------------------------------------------------


 
 
VERSO VERILINK, LLC
                               
By:
/s/ Martin D. Kidder         Name: Martin D. Kidder         Title: President    
                           
SENTITO NETWORKS, INC.
                                By: /s/ Martin D. Kidder         Name: Martin D.
Kidder         Title: President                                
VERSO BACKHAUL SOLUTIONS, INC.
                                By: /s/ Martin D. Kidder         Name: Martin D.
Kidder         Title: President        

 
4